The defendants’ petition for certification for appeal from the Appellate Court, 30 Conn. App. 919 (AC 11342), is granted, limited to the following issues:
“1. Was the Appellate Court correct in upholding the trial court’s determination that probable cause existed that the defendant The Ponds, Inc., fraudulently transferred, without consideration, certain condominium units to the individual codefendants (and Pomeroy Properties) where the only evidence in support were Real Estate Conveyance tax forms which were rebutted by evidence of a note and mortgage?
“2. Was the Appellate Court correct in upholding the trial court’s determination that probable cause existed that the individual defendants breached their May 11, 1989 agreement contrary to the statements of plaintiff’s counsel that he was not pursuing defendants under the counts of the complaint pertaining to that agreement and contrary to the evidence?”